IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                    No. 01-21143
                                  Summary Calendar



                           UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                          versus

                     $2,659.00 (TWO THOUSAND SIX HUNDRED
                   FIFTY-NINE DOLLARS AND NO/100 IN UNITED
                           STATES CURRENCY); ET AL,

                                                         Defendants,

                                 ABIODUN MABINOURI,

                                                         Claimant-Appellant.

                             --------------------
                Appeal from the United States District Court
                     for the Southern District of Texas
                            USDC No. H-01-CV-1462
                             --------------------
                                 June 13, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

       Abiodun Mabinouri appeals the default judgment of forfeiture

entered by the district court in this matter.                        Mabinouri argues

that       he   timely   filed   a   claim    and    answer    to     the   forfeiture

complaint.          He   also    argues    that     he   has   met    his   burden   of


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 01-21143
                                         -2-

demonstrating an interest in the seized property sufficient to give

him standing to contest the forfeiture.                 We discern no error in the

district court’s determination that no proper claims were filed in

response to the Government’s forfeiture complaint. See FED. R. CIV.

P. SUPP. RULES   FOR   CERTAIN ADMIRALTY   AND   MARITIME CLAIMS C(6).   Accordingly,

the judgment of the district court is AFFIRMED.